Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                  March 23, 2016

The Court of Appeals hereby passes the following order:

A16D0285, A16D0286, A16D0287. DANNY DELONEY v. THE STATE.

      In 2001, Danny Deloney pled guilty to multiple offenses. He subsequently
filed a motion to vacate void sentence, motion for out-of-time appeal, and motion to
withdraw guilty plea. The trial court denied each of Deloney’s motions, and he now
seeks appellate review by this Court. Jurisdiction, however, appears to lie in the
Supreme Court.
      From the limited information included in the application materials, it appears
that one of Deloney’s convictions was for murder. Under our Constitution, the
Supreme Court has appellate jurisdiction over “[a]ll cases in which a sentence of
death was imposed or could be imposed.” See Ga. Const. of 1983, Art. VI, Sec. VI,
Par. III (8). Because a penalty of death can be imposed for the crime of murder,
jurisdiction is proper in the Supreme Court. See OCGA § 17-10-30 (b); Neal v. State,
290 Ga. 563, 572 (722 SE2d 765) (2012) (Hunstein, C. J., concurring); see also State
v. Thornton, 253 Ga. 524 (322 SE2d 711) (1984) (directing this Court to transfer “all
cases in which either a sentence of death or of life imprisonment has been imposed
upon conviction of murder”). Accordingly, Deloney’s applications are hereby
TRANSFERRED to the Supreme Court for disposition.
Court of Appeals of the State of Georgia
                                     03/23/2016
       Clerk’s Office, Atlanta,____________________
       I certify that the above is a true extract from
the minutes of the Court of Appeals of Georgia.
       Witness my signature and the seal of said court
hereto affixed the day and year last above written.


                                                , Clerk.